NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

              REO DALONTA NELSON,
                    Petitioner

                            v.

      DEPARTMENT OF TRANSPORTATION,
                  Respondent
            ______________________

                       2018-1880
                 ______________________

   Petition for review of the Merit Systems Protection
Board in No. DC-0752-17-0840-I-1.
                ______________________

                 Decided: June 11, 2019
                 ______________________

   REO DALONTA NELSON, Accokeek, MD, pro se.

    ERIN MURDOCK-PARK, Commercial Litigation Branch,
Civil Division, United States Department of Justice, Wash-
ington, DC, for respondent. Also represented by JOSEPH H.
HUNT, CLAUDIA BURKE, ROBERT EDWARD KIRSCHMAN, JR.
                  ______________________

   Before PROST, Chief Judge, LOURIE and DYK, Circuit
                        Judges.
2                NELSON v. DEPARTMENT OF TRANSPORTATION




PER CURIAM.
    Reo Dalonta Nelson appeals from the final decision of
the Merit Systems Protection Board (“the Board”) affirm-
ing the agency’s decision to suspend him for 60 days and to
demote him from a GS-13 to a GS-12 position. See Nelson
v. Dep’t of Transp., No. DC-0752-17-0840-I-1, 2018 WL
400522 (M.S.P.B. Jan. 12, 2018); S.A. 1–15. For the rea-
sons that follow, we affirm.
                      BACKGROUND
    Nelson was employed in the position of Protective Ser-
vice Specialist, GS-1801-13, in the Office of Intelligence,
Security and Emergency Response (S-60) since about No-
vember 2009. S.A. 54–55. This position is located in the
Department of Transportation (“DOT”), Office of the Secre-
tary, and requires a Special Deputation administered by
the United States Marshal Service. On October 27, 2016,
Nelson was interviewed in connection with an investiga-
tion into his failure to pay for parking in the DOT under-
ground parking garage. The investigation revealed that
Nelson failed to pay for parking on 455 occasions over a
three-year period. This resulted in lost parking revenue
estimated to be between $4,725 and $5,366. Nelson was
placed on paid administrative leave effective October 27,
2016, and his Special Deputation was terminated.
    On June 29, 2017, Donna O’Berry, the Deputy Director
of DOT’s Office of Intelligence, Security and Emergency Re-
sponse, issued a “Notice of Proposed Suspension and De-
motion” containing two charges. S.A. 36–43. The first
charge was 34 specifications of “Conversion of Government
Property,” which included 455 instances where Nelson
used the parking garage without paying (the “conversion
charge”). S.A. 37–40. The second charge was the “Inability
to Perform the Essential Functions of Your Position” (the
“demotion charge”). S.A. 40. Because his position of Pro-
tective Service Specialist required a Special Deputation,
which was revoked upon the initiation of the investigation,
NELSON v. DEPARTMENT OF TRANSPORTATION                     3



he could no longer perform the essential functions of his
position. O’Berry also considered Nelson’s time in Federal
civilian service and military service, as well as his cooper-
ation in reimbursing the DOT for the fees owed. But based
on the seriousness of the offense and the fact that he could
not continue in his current job without a Special Deputa-
tion, she determined that a 60-day suspension and a demo-
tion to GS-12 was an appropriate penalty.
    Nelson responded to the proposed actions by present-
ing an oral reply to the Deciding Official, Michael Lowder.
After reviewing the available information, Lowder con-
cluded in a decision dated August 28, 2017, that the
charges from O’Berry’s proposal notice were supported by
a preponderance of the evidence, which warranted the im-
position of the 60-day suspension and demotion. For the
conversion charge, Lowder found it “less than creditable
that [Nelson] forgot to pay the necessary parking fees on
450 separate incidents.” S.A. 46. For the demotion charge,
Lowder found it was supported because Nelson was no
longer able to perform the essential functions of his posi-
tion due to his lack of a Special Deputation. Pursuant to
Douglas, Lowder then considered mitigating factors such
as Nelson’s “lack of previous discipline, outstanding perfor-
mance, and cooperation with [Office of Inspector General]
investigators.” S.A. 47 (citing Douglas v. Veterans Admin.,
5 M.S.P.B. 313, 331–33 (1981)). Lowder acknowledged that
although Nelson had paid the fees he owed, he had “con-
cerns about whether [Nelson] would have made these pay-
ments without the investigation and threat of a
disciplinary action.” Id. Lowder thus concluded that there
were sufficient grounds to sustain the 60-day suspension
and demotion.
    Nelson appealed to the Board. The administrative
judge (“AJ”) determined that the agency had proven by the
preponderance of the evidence that Nelson’s actions of
“continuing to use the agency’s parking facilities for almost
three years with full knowledge that he was required to pay
4                 NELSON v. DEPARTMENT OF TRANSPORTATION




for parking and was failing to do so establishes the neces-
sary intent to sustain the agency’s charge.” S.A. 5. The AJ
next determined that because Nelson no longer possessed
a Special Deputation, he was unable to perform the essen-
tial functions of his original position and sustained the sec-
ond charge. Id. The AJ finally concluded that the penalty
was reasonable in light of the serious offense of knowing
conversion of government property, even considering miti-
gating factors such as Nelson’s remorse regarding his con-
duct and full restitution. S.A. 6–7. The AJ’s decision
became the final decision of the Board on February 16,
2018 because Nelson chose not to petition for review by the
full Board.
    Nelson appeals. We have jurisdiction under 28 U.S.C.
§ 1295(a)(9).
                        DISCUSSION
     We must affirm the Board’s decision unless we find it
to be “(1) arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with law; (2) obtained without
procedures required by law, rule, or regulation having been
followed; or (3) unsupported by substantial evidence.” 5
U.S.C. § 7703(c). “The court will normally defer to the ad-
ministrative judgment unless the penalty exceeds the
range of permissible punishments specified by statute or
regulation, or unless the penalty is ‘so harsh and uncon-
scionably disproportionate to the offense that it amounts to
an abuse of discretion.’” Villela v. Dep’t of the Air Force,
727 F.2d 1574, 1576 (Fed. Cir. 1984) (quoting Power v.
United States, 531 F.2d 505, 507 (Ct. Cl. 1976)).
    Nelson argues that, although he is “not denying the al-
legations contained in the agency’s charges,” the penalty he
received for the unpaid parking tickets was “too harsh.”
Appellant’s Br. 3; see also S.A. 57 (“The Appellant is not
challenging the merits of the Agency’s charges in his disci-
plinary action decision dated August 28, 2017.”). He also
NELSON v. DEPARTMENT OF TRANSPORTATION                      5



contends that the Board failed to consider mitigating fac-
tors such as his genuine remorse, his lack of a prior disci-
plinary record, and his length of service. Appellant’s Br.
4–5. Based on this, Nelson believes he should have re-
ceived a “lesser form of discipline than a 60-day suspen-
sion.” Id. at 5.
     The government responds that the Board took into ac-
count all the necessary facts when making its decision. Re-
garding the first charge, the government argues that
Nelson testified that he knew he was required to pay for
parking. His “‘actions of continuing to use the agency’s
parking facilities for almost three years with full
knowledge that he was required to pay for parking and was
failing to do so,’ demonstrate[s] the necessary intent to con-
vert agency property for his use.” Appellee’s Br. 12 (quot-
ing S.A. 5).        Regarding the second charge, Nelson
stipulated that the position as Protective Service Specialist
requires a Special Deputation, which he no longer held.
See S.A. 5; see also S.A. 57–58. According to the govern-
ment, the Board properly sustained the second charge be-
cause Nelson could no longer perform the duties of the
Protective Service Specialist without his Special Deputa-
tion. The government also argues that the Board appropri-
ately considered all of the record evidence and the relevant
Douglas factors and correctly concluded that the penalty
was reasonable.
    We agree with the government that the Board properly
sustained the two charges. Under 18 U.S.C. § 641, it is un-
lawful for a person to “knowingly convert[] to his use . . .
any . . . thing of value of the United States or any depart-
ment or agency thereof . . . .” With respect to the conver-
sion charge, the AJ considered Nelson’s stipulations that
he knew he was required to pay for parking, which it found
supported a violation under § 641. With respect to the de-
motion charge, Nelson again stipulated that the Protective
Service Specialist position requires a Special Deputation,
6                 NELSON v. DEPARTMENT OF TRANSPORTATION




which he no longer held, and thus the AJ properly sus-
tained this charge.
     We also agree with the government that the Board
properly determined that the penalty was reasonable. To
determine a penalty’s reasonableness, the agency must bal-
ance the relevant Douglas factors, although it need not me-
chanically consider each and every factor. See Webster v.
Dep’t of Army, 911 F.2d 679, 686 (Fed. Cir. 1990) (citing
Douglas, 5 M.S.P.B. at 331–33). The AJ considered all of
the record evidence in making her determination. First,
the AJ credited Lowder’s testimony and found that Lowder
considered the applicable Douglas factors including the se-
riousness of the offense and the fact that Nelson’s “miscon-
duct outweighed his positive work record and the fact that
he had no prior disciplinary record.” S.A. 6. The AJ next
considered Nelson’s approximately 13 years as a Federal
civilian employee and prior military service and that he
made “full restitution to the agency for the amount owed
although this was done only after [Nelson] became aware
of the agency’s investigation.” Id. The AJ also reviewed
Nelson’s testimony and determined that while Nelson
seemed “genuinely remorseful about his conduct,” “viola-
tion of a criminal statute” was “serious and warrant[s] a
significant penalty.” S.A. 7. Finally, the AJ noted that it
is “well settled” that a law enforcement officer is “subject
to a higher standard of conduct than other Federal employ-
ees.” Id. The AJ thus concluded that the penalty was rea-
sonable. S.A. 8.
    Based on the AJ’s comprehensive review of all the rec-
ord evidence, we conclude that the decision is based on sub-
stantial evidence, is not arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with the law. We
thus affirm the Board’s decision.
NELSON v. DEPARTMENT OF TRANSPORTATION                 7



                      CONCLUSION
    We have considered Nelson’s remaining arguments but
find them unpersuasive. For the foregoing reasons, we af-
firm.
                      AFFIRMED
                         COSTS
   No costs.